Citation Nr: 0712061	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral hearing loss disability for the 
period prior to October 1, 2004.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's bilateral hearing loss disability 
for the period on and after October 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from October 1951 to August 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Cleveland, Ohio, Regional Office which, in pertinent part, 
established service connection for bilateral hearing loss 
disability; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of February 22, 
2002.  In August 2006, the Louisville, Kentucky, Regional 
Office (RO) increased the evaluation for the veteran's 
bilateral hearing loss disability from noncompensable to 10 
percent and effectuated the award as of October 1, 2004.  In 
March 2007, the veteran submitted a Motion to Advance on the 
Docket.  In April 2006, the Board granted the veteran's 
motion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to a 
compensable evaluation for the veteran's bilateral hearing 
loss disability for the period prior to October 1, 2004 and 
an evaluation in excess of 10 percent for the veteran's 
bilateral hearing loss disability for the period on and after 
October 1, 2004.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  


FINDINGS OF FACT

1.  Prior to October 1, 2004, the veteran's bilateral hearing 
loss disability was objectively shown to be productive of no 
more than right ear Level I hearing impairment and left ear 
Level VI hearing impairment.  
2.  On and after October 1, 2004, the veteran's bilateral 
hearing loss disability has been objectively shown to be 
productive of no more than right ear Level II hearing 
impairment and left ear Level VI hearing impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's bilateral ear hearing loss disability for the 
period prior to October 1, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a), 4.85, 4.86, Diagnostic Code 6100 
(2006).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's bilateral ear hearing loss disability for 
the period on and after October 1, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a), 4.85, 4.86, Diagnostic Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluations of the veteran's bilateral hearing loss 
disability, the Board observes that the RO issued VCAA 
notices to the veteran in February 2003, August 2006, and 
February 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and an 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  
The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was scheduled for a 
hearing before a Veterans Law Judge sitting at the RO.  In 
January 2007, the veteran cancelled the scheduled hearing.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  Evaluations

A.  Historical Review

The veteran served in combat during the Korean War and 
experienced significant acoustical trauma.  The report of a 
June 2003 VA examination for compensation purposes states 
that the veteran was diagnosed with bilateral sensorineural 
hearing loss disability associated with his military noise 
exposure.  In July 2003, the VA established service 
connection for bilateral hearing loss disability; assigned a 
noncompensable evaluation for that disability; and 
effectuated the award as of February 22, 2002.  In August 
2006, the RO increased the evaluation for the veteran's 
bilateral hearing loss disability from noncompensable to 10 
percent and effectuated the award as of October 1, 2004.  

B.  Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  Hearing 
tests will be conducted without hearing aids, and the results 
of above-described testing are charted on Table VI and Table 
VII.  The evaluations derived from the rating schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2006).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

1.  Period Prior to October 1, 2004

At the June 2003 VA examination for compensation purposes, 
the veteran complained of impaired hearing which was 
exacerbated by being in crowds and in situations with 
significant background noise.  On audiological evaluation, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:



HERTZ



 
1000
2000
3000
4000
RIGHT

25
30
60
75
LEFT

60
65
85
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 68 in the left ear.  The 
veteran was diagnosed with bilateral sensorineural hearing 
loss disability associated with his military noise exposure.  

A March 2004 written statement from Gary L. Partin, M.D., 
conveys that the veteran's hearing loss disability 
significantly affected his ability to participate in 
conversations; to listen to the television and radio; and to 
perform his other daily activities.  The doctor stated that 
the veteran's prescribed hearing aids did not significantly 
help his hearing loss disability.  

In his September 2004 Appeal to the Board (VA Form 9), the 
veteran advanced that a compensable evaluation was warranted 
for his hearing loss disability given that the VA had 
provided him with hearing aids.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
report of the June 2003 VA examination for compensation 
purposes conveys that the veteran's left ear auditory acuity 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) was found to be 55 decibels or more.  
Therefore, the provisions of 38 C.F.R. § 4.86(a) are for 
application to the left ear.  Upon application of the most 
favorable criteria, the veteran had Level I hearing in the 
right ear and Level VI hearing in the left ear.  There are no 
subsequent audiological findings of record prior to October 
1, 2004.  

The veteran's bilateral sensorineural hearing loss disability 
has been objectively shown to be manifested by no more than 
Level I hearing in the right ear and Level VI hearing in the 
left ear during the period prior to October 1, 2004.  The 
veteran advances that the clinical findings for the period 
prior to October 1, 2004, merit assignment of a compensable 
evaluation as he used prescribed hearing aids.  The Court has 
clarified that the "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board finds the results of specific testing conducted by 
skilled individuals to be more probative than the lay 
opinions.  The clinical findings fall directly within the 
criteria for a noncompensable evaluation under the provisions 
of 38 C.F.R. §§ 4.85, 4.86(a), Diagnostic Code 6100.  
Therefore, the Board concludes that a compensable evaluation 
is not warranted for the veteran's bilateral hearing loss 
disability for the period prior to October 1, 2004.  

2.  Period On and After October 1, 2004

At an October 2004 VA examination for compensation purposes 
states that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

25
40
65
75
LEFT

60
70
80
95

Speech audiometry revealed speech recognition ability of 84 
percent, bilaterally.  

An October 2004 written statement from James A. Ewing, M.D., 
conveys that the veteran complained of progressive bilateral 
hearing loss disability.  The veteran was reported to have 
had a recent VA audiological evaluation.  An impression of 
moderate to severe bilateral sensorineural hearing loss 
disability was advanced.  

In his March 2007 Appellant's Brief, the accredited 
representative notes that the VA audiological evaluations of 
record were conducted in soundproof booths rather than in 
"natural" settings.  Given this fact, the accredited 
representative asserts that the evaluations are inadequate 
for evaluation purposes.  

The report of the October 2004 VA examination for 
compensation purposes conveys that the veteran's left ear 
audiological acuity at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  
Therefore, the provisions of 38 C.F.R. § 4.86(a) are for 
application to the left ear.  Upon application of the most 
favorable criteria, the veteran has been shown to have Level 
II hearing in the right ear and Level VI hearing in the left 
ear.  There are no subsequent audiological findings of record 
after October 1, 2004.  Such hearing impairment merits 
assignment of a 10 percent evaluation and no more upon 
application of 38 C.F.R. §§ 4.85, 4.86(a), Diagnostic Code 
6100.  

The accredited representative avers that audiological testing 
in soundproof booths does not adequately reflect the 
veteran's hearing loss disability.  The Court has held that a 
lay witness is generally not capable of offering evidence 
involving medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The accredited representative is 
apparently not a medical professional.  The Board finds his 
contentions as to the adequacy of audiological testing to be 
unpersuasive.  Therefore, the Board concludes that the 
current 10 percent evaluation adequately represents the 
veteran's bilateral hearing loss disability picture.  


ORDER

A compensable evaluation for the veteran's bilateral hearing 
loss disability for the period prior to October 1, 2004, is 
denied.  

An evaluation in excess of 10 percent for the veteran's 
bilateral hearing loss disability for the period on and after 
October 1, 2004, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


